ACCEPTED
                                                                                                01-15-00306-CV
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           11/9/2015 5:14:06 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK


                             No. 01-15-00306-CV
                                                                               FILED IN
                             IN THE COURT OF APPEALS                    1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                          FOR THE FIRST DISTRICT OF TEXAS               11/9/2015 5:14:06 PM
                                   AT HOUSTON                           CHRISTOPHER A. PRINE
                                                                                Clerk

                   HERCULES OFFSHORE SERVICES, LLC
            AND HERCULES INTERNATIONAL ASSET COMPANY, LTD.,
                                                          Appellants,

                                              v.

                               GEORGE TRUE TILLMAN,
                                                           Appellee.

                             Appeal from the 127th District Court
                                    Harris County, Texas
                               Trial Court Cause 2009-42367


                  UNOPPOSED SECOND MOTION FOR EXTENSION OF
                       TIME TO FILE BRIEF OF APPELLEE

TO THE HONORABLE COURT OF APPEALS:

           Appellee, George True Tillman, respectfully files this unopposed second

motion for extension of time to file his brief of appellee.

           1.     The present deadline for filing the brief is November 13, 2015.

           2.     Appellee seeks a 30-day extension, until December 14, 2015, in which

to file his brief.

           3.     This is Appellee’s second request for an extension of time to file his

brief.


1861.001/569020
           4.     This motion is unopposed.

           5.     The following grounds provide “good cause” for extending the time to

file the brief.

           First, the parties are in the process of settling this litigation and anticipate

that the settlement will be fully memorialized in the near future. Thus, the parties

request a 30-day extension to permit them to conclude the settlement documents—

at which time a joint motion to dismiss the appeal will be filed.

           Second, lead counsel, Russell Post, has been and continues to be engaged in

other litigation with imminent deadlines that will prevent him from completing the

brief before the present deadline, including, but not limited to, the following:

            Preparation for presentation of argument in No. 05-14-01148-CV;
             Greenwood Motor Lines, Inc., et al. v. Bobbie Bush; In the Fifth
             Court of Appeals. Oral argument occurred on October 20, 2015, in
             Dallas, Texas, and has been followed by post-submission briefing.

            Participation in trial in No. 2013-61098; Scott D. Martin and SKM
             Partnership, Ltd. v. Andrews Kurth LLP; In the 234th Judicial
             District Court of Harris County, Texas. The pretrial conference
             was held on October 8, and the trial began on October 20, 2015
             and is expected to continue until November 9, 2015.

           6.     This motion is not filed for the purpose of delay, but to allow counsel

adequate time to conclude the settlement discussions or, in the unlikely event that

it proves to be necessary, to prepare the brief.

           For these reasons, Appellee requests that this Court grant an extension of

time to file his brief until December 14, 2015.


1861.001/569020                                2
                  Respectfully submitted,

                  BECK REDDEN LLP

                  By: /s/ Russell S. Post
                       Russell S. Post
                       State Bar No. 00797258
                       rpost@beckredden.com
                       Chad Flores
                       State Bar No. 24059759
                       cflores@beckredden.com
                  1221 McKinney Street, Suite 4500
                  Houston, TX 77010-2010
                  (713) 951-3700
                  (713) 951-3720 (Fax)

                  ARNOLD & ITKIN LLP
                  Jason A. Itkin
                  State Bar No. 24032461
                  jitkin@arnolditkin.com
                  6009 Memorial Drive
                  Houston, TX 77007
                  (713) 222-3800
                  (713) 222-3850 (Fax)

                  PIERCE CHAPMAN SKRABANEK
                       BRUERA, PLLC
                  Michael E. Pierce
                  State Bar No. 24039117
                  michael@pcsblaw.com
                  3701 Kirby Drive, Suite 760
                  Houston, TX 77098
                  (832) 690-7000
                  (832) 575-4840 (Fax)
                  ATTORNEYS FOR APPELLEE
                  GEORGE TRUE TILLMAN




1861.001/569020   3
                       CERTIFICATE OF CONFERENCE

      I certify that my office conferred with Counsel for Appellant, and Appellant
does not oppose the requested extension.

                                        /s/ Russell S. Post
                                        Russell S. Post



                          CERTIFICATE OF SERVICE

      I certify that on November 9, 2015, a copy of the foregoing motion was
served upon the following counsel of record in compliance with the Texas Rules of
Appellate Procedure:

Sean D. Jordan                              Juan C. Garcia
SUTHERLAND ASBILL & BRENNAN LLP             SUTHERLAND ASBILL & BRENNAN LLP
600 Congress Ave., Suite 2000               1001 Fannin Street, Suite 3700
Austin, TX 78701                            Houston, TX 77002
sean.jordan@sutherland.com                  juan.garcia@sutherland.com

                       Attorneys for Hercules Defendants


                                        /s/ Russell S. Post
                                        Russell S. Post




1861.001/569020                         4